Appeal by the People from an order of the Supreme Court/ Kings County, entered November 3, 1971, which (1) granted defendant’s motion for reargument of his prior motion inter alia to dismiss the two-count indictment and, (2) on reargument, granted said prior motion to dismiss as to the first count, which charged assault in the second degree. Order modified, on the law, by striking therefrom the second decretal paragraph and substituting therefore a provision denying the motion to dismiss the indictment. As so modified, order affirmed. The evidence before; the Grand Jury establishes a prima facie case of assault in the second degree for an attack committed upon a police officer after defendant had been arrested following the commission of a prior assault. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.